Citation Nr: 0806164	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  07-35 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.  



ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel








INTRODUCTION

The veteran served on active duty from February 1990 to 
August 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  



FINDING OF FACT

Relative to the RO's November 2005 decision regarding 
entitlement to payment by VA of attorney fees from past due 
benefits, the attorney has not identified an adverse 
adjudicative determination.  



CONCLUSION OF LAW

There is no question of law or fact with respect to the 
November 2005 attorney fee decision.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.201 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In a decision dated in June 2002, the Board denied service 
connection for a low back disability, a rating in excess of 
10 percent for the veteran's service-connected left knee 
disability, and an extension beyond November 30, 1997, of a 
temporary total rating pursuant to 38 C.F.R. § 4.30 due to 
left knee surgery requiring convalescence.  In 
September 2002, the veteran retained the services of the 
attorney, and the veteran filed a copy of the fee agreement 
with the RO.  

With the assistance of the attorney, the veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an order dated in May 2003, the 
Court vacated the Board's June 2002 decision and remanded the 
matter for readjudication.  The Board subsequently remanded 
the case to the RO in February 2004 and October 2004.  

While the case was in remand status at the RO, the RO in an 
October 17, 2005, rating decision, recharacterized the 
veteran's service-connected left knee disability as 
chondromalacia of the left knee, status post arthroscopy and 
anterior cruciate ligament (ACL) reconstruction with residual 
disuse atrophy of Muscle Group XIV.  In the October 2005 
rating decision, the RO extended the temporary total rating 
pursuant to 38 C.F.R. § 4.30 for convalescence of the left 
knee, effective December 1, 1997, through April 30, 1998.  
The RO assigned a 10 percent rating for chondromalacia of the 
left knee, status post arthroscopy and ACL reconstruction 
with residual disuse atrophy of Muscle Group XIV under 
Diagnostic Code 5261 from May 1, 1998, through May 26, 2005, 
and a 20 percent rating from May 27, 2005.  In addition, the 
RO awarded a separate 10 percent rating for left knee 
instability under Diagnostic Code 5257 from August 17, 2001, 
through May 26, 2005, and a noncompensable rating from 
May 27, 2005.  

Thereafter, in a decision dated in November 2005, the RO 
calculated that based on the October 17, 2005, rating 
decision, the total amount of past due benefits was 
$14,595.80.  In November 2005 letters, the RO notified the 
veteran and his attorney that it had determined the attorney 
was entitled to $2,919.16 for attorney fees and that the 
balance of past due benefits, or $11, 676.64 was being sent 
(or already had been sent) directly to the veteran.  The 
Board notes that in the November 2005 decision and in the 
November 2005 letters the RO mistakenly referred to 
June 1, 1997, instead of December 1, 1997, as the beginning 
date of the past due benefits period and as the effective 
date of the award.  The calculations are, however, consistent 
with the proper effective date of December 1, 1997, which was 
the commencement of the extension of the temporary total 
rating pursuant to 38 C.F.R. § 4.30 for convalescence of the 
left knee.  

In a November 2005 letter, the attorney stated that he wanted 
to appeal the decision as to entitlement to payment of 
attorney fees from past due benefits.  In December 2005, the 
RO issued a statement of the case, which it sent to the 
attorney with a copy to the veteran.  In response, the 
attorney filed a VA Form 9 that contains only generic 
"boilerplate" language, and does not allege any error of 
fact or law in the determination being appealed.  

Indeed, the attorney failed to allege what additional portion 
of the veteran's past-due benefits to which he is entitled as 
opposed to the veteran.  Furthermore, it is unclear from the 
record whether the attorney received a fee pursuant to the 
Equal Access to Justice Act (EAJA) following his 
representation of the veteran before the United States Court 
of Appeals for Veterans Claims (Court).  The Board will 
assume that no EAJA fee was awarded, because any attorney fee 
from past due benefits would be offset by such an EAJA fee.  
In this case, the attorney received the entire 20 percent 
portion of the veteran's award.  

The Board finds that the attorney failed to identify 
adequately an adverse adjudicative determination of the RO.  
Under the circumstances, the Board concludes there is no 
question of law or fact to be decided, and the Board will 
dismiss the appeal in accordance with 38 U.S.C.A. § 7105 and 
38 C.F.R. § 20.202, which state specifically that the Board 
may dismiss any appeal that fails to allege specific error of 
fact or law in the determination being appealed.  




ORDER

The issue of eligibility for payment of attorney fees from 
past-due benefits in connection with the following:  the 
award of extension of a temporary total rating from 
December 1, 1997, through April 30, 1998, pursuant to 
38 C.F.R. § 4.30 due to treatment for a service-connected 
disability requiring convalescence; the award of a separate 
10 percent rating for left knee instability from August 17, 
2001, through May 26, 2005; and the award of a 20 percent 
rating for chondromalacia of the left knee, status post 
arthroscopy and ACL reconstruction with residual disuse 
atrophy of  Muscle Group XIV from May 25, 2005, is dismissed.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


